Title: To Alexander Hamilton from James McHenry, 17 August 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department, August 17th. 1799
          
          It is represented to me that there are Barracks, and other public Buildings, heretofore used as Stores, and Work-Shops, but capable of being converted into Barracks, near the Borough of Carlisle in the State of Pennsylvania, which would commodiously quarter three Regiments.
          Repairs were ordered to the Roofs of these buildings some time since, to save them from premature decay. I purpose immediately to send Colonel Mentges, to survey and report to me, their general state,  whether they can be fitted, to afford the quarters mentioned, if so, the alterations and repairs necessary, the estimated expence of the repairs, and the price at which fuel can be supplied for Troops.
          I make this communication, in order to obtain your opinion, whether if the Buildings, shall be reported capable at a small expence, in alterations and repairs, to afford quarters for three Regiments, and fuel and Straw, can be supplied at a reasonable price, from the neighbourhood, it would be a public saving to place one division of our Regiments at this place during the winter, and avoid the complaints that may arise from erecting quarters where none exist.
          The Contract for Supplies in  Pennsylvania for the Year 1800, is closed at Fourteen Cents and Eight tenths—that offered for Jersey is three Tenths less.
          I request you will deliberately consider the subject presented—and give your opinion speedily, as I shall defer any measures respecting the Contracts in Jersey until I hear from you.
          I am Sir, with respect Your obedt. servant
          
            James McHenry
          
          Major General Alexander Hamilton New York.
        